Citation Nr: 0630267	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  01-09 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to September 
1993 and from October 2003 to December 2004.  

This matter initially came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an August 2001 
rating decision, by the Houston, Texas, Regional Office (RO), 
which determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for a low back disorder.  The veteran perfected a 
timely appeal to that decision.  

In a decision dated in May 2003, the Board determined that 
new and material evidence had been submitted and reopened the 
veteran's claim of entitlement to service connection for a 
low back disorder.  The Board then remanded the case to the 
RO for additional development of the record and a de novo 
review of the evidence.  Following the requested development, 
supplemental statements of the case (SSOCs) were issued in 
April 2004, October 2005, and March 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

When this claim was previously before the Board in May 2003, 
the matter was remanded for further development.  In doing 
so, the Board directed that the RO make arrangements with the 
appropriate VA medical facility for the veteran to be 
afforded a VA examination to determine the nature and 
etiology of any current back disorder found.  Following a VA 
examination in September 2003, the pertinent diagnosis was 
"he has no back pathology."  The VA examiner stated 
"likely as not the current no disease that he has is 
unrelated to the no documented service-connectedness."  

Thereafter, in October 2005, the veteran submitted service 
medical records for the period from October 2003 through 
December 2004.  The records show that the veteran was seen on 
several occasions for complaints of low back pain.  
Significantly, in April 2004, the veteran complained of 
having chronic back pain since 1990; however, he stated that 
he began experiencing radiating pain from his left hip to his 
feet three days prior to his visit.  Following an evaluation, 
the veteran was diagnosed with chronic low back pain.  The 
veteran was seen at an orthopedics clinic in May 2004, at 
which time it was noted that the veteran had a history of 
chronic low back pain for which he was receiving injections 
from chronic pain management clinic stateside.  A 
consultation sheet, dated May 25, 2004, reflects a diagnosis 
of degenerative disk disease of the lumbar spine.  When seen 
in August 2004, the veteran described the pain as improved 
over the last visit, with no more radicular pain down the 
back of the leg since starting Vioxx; he still described 
chronic left paraspinal L4-L5 pain.  The assessment was low 
back pain L4/L5, left paraspinal.  

These recent medical records provide competent evidence of 
treatment for a chronic low back disorder during the 
veteran's second period of active duty from October 2003 
through December 2004.  Clearly, the VA examiner did not have 
the opportunity to review this additional information at the 
time he evaluated him in September 2003.  Accordingly, on 
remand, a supplemental opinion should be obtained from the 
examiner, who conducted the orthopedic examination in 
September 2003, with regard to the current diagnosis and 
likely etiology of a chronic low back disorder, following his 
consideration of the most recent medical evidence added to 
the claims file.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. 
3.159(c) (4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).  

As noted above, the additional service medical records were 
received at the RO in October 2005, after the issuance of the 
SSOC in early October 2005.  While a subsequent SSOC was 
issued in March 2006, there is no indication that the RO 
considered the new service medical records.  Since 
consideration of this evidence by the RO was not waived, the 
RO must be given the opportunity to review this evidence 
before the Board can enter a decision.  See 38 C.F.R. 
§ 20.1304(c) (2006).  

The Board regrets any further delay in this matter.  However, 
in light of the aforementioned circumstances, the case is 
hereby REMANDED to the RO via the AMC for the following 
actions:

1.  The claims file should be referred to 
a Board certified orthopedist in order to 
ascertain the current nature and etiology 
of the claimed low back disorder.  The 
examiner is requested to review the 
claims folder, including the service 
medical records as well as a complete 
copy of this remand, and he/she should 
document that such review was completed. 
If the physician believes that an 
examination is warranted the veteran 
should be scheduled for an examination.  
The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
veteran's current low back disorder(s) 
is/are etiologically related to the back 
complaints noted in service.  The 
response to the above questions should 
include appropriate discussion of the 
veteran's post-service treatment records 
and manifestations of back disabilities.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of the 
evidence.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the REMAND are to further develop the record and 
to accord the veteran due process of law.  No action is 
required of the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


